DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 16, 2019.  Claims 1-20 are pending.  Claims 1 and 10 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0347478 to Tripathi et al. (hereinafter “Tripathi.
Claims 1, 4-8, 11, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripathi.
With respect to independent claims 1 and 11, Tripathi discloses present a plurality of prompts, each associated with a road event, on a display upon receiving a first input on an input device (see paragraph [0018], [0024] and [0039]:  IGS. 7A and 7B are snapshots of an exemplary display screen of the road event information device of FIG. 1 illustrating a user login screen and selection screen for road event types, respectively.  The road-event reporting system 106 may include one or more known, related art, or later developed computing devices and compatible software packages, each configured to detect, capture, analyze, and communicate the road event report for use by the RID 102.  Examples of these operations include, but are not limited to, (1) inferring a classification type (e.g., potholes, speed bumps, crowd protests, water logging, etc.) of the sensed road event data based on various known, related art, or later developed machine learning algorithms; (2) determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system 106 may re-capture or prompt to enter new samples for the sensed road event data.  The EPV engine 112 may be configured to perform generate context-aware recommendations for various road events based on the road event data or the road event type associated with the road event data, and (6) display the created visualization of the road events in a context-aware and personalized manner based on the road event type selected by the requestor, e.g., the user 104.  When the road event data for a preconfigured minimum set of predefined parameters is missing, the event pre-processing module 202 may either delete the incomplete reports or prompt, e.g., the user 104, to enter the road event data required to make a road event report as complete.); 
receive a second input selecting the prompts on a second input device (see paragraphs [0041],  [0042] and [0055]:  if the location data associated with a received road event report is same as that associated with another already stored road event report, then the received road event report, or the corresponding road event data, may be duplicate. Upon detecting a duplicate 
send a message with the selected prompts and a location of a vehicle (see paragraph [0022] and [0023]:  a road event information device (RID) 102 configured to receive road event reports including multimodal data, e.g., image data, audio data, video data, biometric data, textual data, etc., pertaining to the road events.  Examples of these road events include, but are not limited to, potholes, speed bumps, dysfunctional street lighting, construction work, road maintenance work, crowd protests, road accidents, water-logging, foggy conditions, rainfall, and snowfall.  Further, the road event reports may include the multimodal data (i.e., road event data) related to multiple predefined parameters such as location, date, time, and a classifier for the road event.  The classifier may represent a status or impact intensity of the road event.  The road event reports may be received from a requestor who is registered with the RID 102 as a member.  The requestor may interact with the RID 102 based on unique login credentials.  Examples of the requestor may include users such as a user 104, who may be a resident of a particular geographical location, and a road-event reporting system 106.  In some embodiments, the road-event reporting system 106 may operate based on inputs received from the user 104.).  
With respect to dependent claims 4 and 14, Tripathi discloses wherein the input device includes a plurality of buttons, and each button is programmed to select one or more of the 
With respect to dependent claims 5 and 15, Tripathi discloses wherein the computer is further programmed to select one of the prompts upon receiving the input on the input device (see paragraph [0080] and [0081]:  After selection of the road event type for which the data is to be retrieved, the event visualization module 210 may be invoked to traverse the created ψR-tree beginning at the root node, such as in a top-to-bottom fashion, till the leaf nodes of the ψR-tree.  A node corresponding to the selected road event type among the plurality of nodes in the R-tree spatial index is determined. Based on traversing the ψR-tree, the event visualization module 210 may determine a node, such as a leaf node, corresponding to the selected road event type. In one embodiment, the determined node includes a linked list referring to the requested road event data, which may be stored in the event profile database 116.).  
With respect to dependent claims 6 and 16, Tripathi discloses wherein the computer is further programmed to present the prompts based on a location of the vehicle (see paragraph [0022]: the road event reports may include the multimodal data (i.e., road event data) related to multiple predefined parameters such as location, date, time, and a classifier for the road event.  The classifier may represent a status or impact intensity of the road event.).  
With respect to dependent claims 7 and 17, Tripathi discloses wherein the computer is further programmed to present the prompts based on data from a vehicle sensor (see paragraph 
With respect to dependent claims 8 and 18, Tripathi discloses wherein the computer is further programmed to adjust a route of the vehicle based on the message (see paragraph [0086]: the event visualization module 210 may provide the user 104 with route-sensitive visualization of road events on the maps based on the travel direction of the user 104. As shown in FIG. 8, the event visualization module 210 may spatio-temporally overlay the retrieved road event data between a first location (e.g., the user's current location represent by ‘My Location’) and a second location (e.g., a destination of user's interest represented as ‘DOI’), thereby facilitating the user 104 to make a subjective choice of routes.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of U.S. Patent Publication No. 2016/0320900 to Nabe.
With respect to dependent claims 2 and 12, Nabe does not explicitly discloses wherein the computer is further programmed to present the prompts based on a size of the vehicle.
Nabe discloses a mobile terminal 3 has the display screen 320, which is substantially the same size as the operating surface 330, and a plurality of icons 322, which are images to which functions are assigned, are displayed in matrix form in the display screen 320. (See paragraph [0059]).  
With respect to dependent claims 3 and 13, Nabe does not explicitly discloses wherein the input device is mounted to one of a steering wheel and an instrument panel.  
Nabe discloses an operating device 1 is configured so that the touchpad 14, which can operate the mobile terminal 3, is disposed in the steering wheel 50.  Accordingly, the operating device 1 can reduce movement of the line of sight of the operator and improve operability when operating the mobile terminal 3 through the touchpad 14. (See paragraph [0094]).
With respect to dependent claims 2, 3, 12 and 13, it would have been obvious to one skilled in the art at the time of the invention to combine the operating surface 120 display controller of Nabe with the communication interface of Tripathi in order to provide an effective interface unit for providing and receiving road event information on the steering wheel and having a display size that allows a user or driver to conveniently prompt and report road event data by providing limiting and uninterrupted display viewing from a source other than the main instrument panel.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of U.S. Patent Publication No. 20180068495 to Chainer et al. (hereinafter “Chainer”).
Tripathi discloses an event registration module 204 verifies if the road event reported in a received road event report has also been reported previously or by another user. If the received road event report is the first road event report concerning a given road event, the event registration module 204 may create a new event entry in the event profile database 116. Otherwise, the event registration module 204 may search for the previous event report entries (e.g., road event types and corresponding data), which are already in the event profile database 116, and then may merge the currently received road event report data with them. (See paragraph [0055]).
Tripathi does not explicitly discloses receive a second message and, based on the second message, actuate a vehicle component.
Chainer discloses the data center identifies one or more criteria for detecting a particular type of road surface defect based on the retrieved profile of the particular vehicle.  Upon determining that the received motion and position data satisfies the identified criteria, the data center reports a detection of a road surface defect of the particular type and a location associated with the detected road surface defect based on the received position information.  Some of the detected events are used as triggers for certain operations at the vehicle, such as activating video cameras.  The process issues warnings regarding the road defect at the identified location and contact road repair based on the road defect.  The process determines (at 890) whether there is another road defect type for which the cloud system has the signature to detect.  If so, the process returns to 830 to detect that type of road defect.  Otherwise the process 800 ends.  In some embodiments, the process returns to 810 to perform road defect detection based on uploaded data from another vehicle.  (See paragraphs [0003], [0031] and [0081]). 
With respect to dependent claims 10 and 20, Tripathi discloses the event registration module 204 verifies if the road event reported in a received road event report has also been reported previously or by another user. If the received road event report is the first road event report concerning a given road event, the event registration module 204 may create a new event 
Tripathi does not explicitly discloses a second computer in a second vehicle, the second computer programmed to actuate a second vehicle component based on receipt of the message.
Chainer discloses the data center identifies one or more criteria for detecting a particular type of road surface defect based on the retrieved profile of the particular vehicle.  Upon determining that the received motion and position data satisfies the identified criteria, the data center reports a detection of a road surface defect of the particular type and a location associated with the detected road surface defect based on the received position information.  Some of the detected events are used as triggers for certain operations at the vehicle, such as activating video cameras.  The process issues warnings regarding the road defect at the identified location and contact road repair based on the road defect.  The process determines (at 890) whether there is another road defect type for which the cloud system has the signature to detect.  If so, the process returns to 830 to detect that type of road defect.  Otherwise the process 800 ends.  In some embodiments, the process returns to 810 to perform road defect detection based on uploaded data from another vehicle.  (See paragraphs [0003], [0031] and [0081]). 
With respect to dependent claims 9, 10, 19 and 20, it would have been obvious to one skilled in the art to combine the vehicle device for receiving road surface defects and triggering a vehicle operation of Chainer with the road event device of Tripathi in order to provide an effective reporting system and shares reporting information with other vehicles which provides effective vehicle assistance that performs vehicles without any interaction by the vehicle occupant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661  


/RUSSELL FREJD/
Primary Examiner, Art Unit 3661